                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 JACK MASSEY, Jr.                         :

                    Plaintiff             :   CIVIL ACTION NO. 3:18-1936

            v.                            :        (JUDGE MANNION)

 LAUREL HARRY, et al.,                    :

                     Defendants           :


                                     ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

     1. Defendants’ motion for summary judgment (Doc. 18) is
        GRANTED. Judgment is hereby entered in favor of all
        Defendants and against the Plaintiff.
     2. The Clerk of Court is directed to CLOSE this case.

     3. Any appeal taken from this order will be deemed frivolous,
        without probable case and not taken in good faith. See 28 U.S.C.
        §1915(a)(3).


                                          s/Malachy E. Mannion       _
                                          MALACHY E. MANNION
                                          United States District Judge


Dated: March 4, 2020
1936-01-ORDER
